The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 18, 2015

                                       No. 04-15-00311-CR

                                     Rafael Tellez MENDEZ,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR9933
                         Honorable Raymond Angelini, Judge Presiding

                                          ORDER
       The appellant’s brief was originally due to be filed on August 21, 2015. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
September 21, 2015. On September 16, 2015, the appellant filed a motion requesting an
additional extension of time to file the brief until October 21, 2015, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by October
21, 2015.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court